Exhibit 10.5

 

 

LOGO [g23948logo.jpg]

Affinia Group Inc.

1 Wix Way

Gastonia, NC 28054

affiniagroup.com

May 21, 2015

Dave McColley

185 Lockerbie Lane

Mooresville, NC 28115

 

Re: Separation Pay

Dear Dave:

Affinia Group Inc. (“Affinia”) is pleased to provide you with a separation
package as described below.

Separation Pay

If your employment is terminated by Affinia or its successor without Cause or if
you resign your employment for Good Reason, you will be entitled to:

(i) an amount equal to your then annual base salary, which amount will be paid
in equal monthly installments for twelve (12) consecutive months beginning with
the immediately succeeding regular Affinia payroll following your employment
termination date, unless the provisions of Internal Revenue Code Section 409A
require a six month delay in payments, in which event such monthly installments
would begin with the regular Affinia payroll immediately following the six month
anniversary of your employment termination date. For purposes of Section 409A,
each monthly installment payment will be treated as a separate payment; and

(ii) continued medical and dental coverage, at Affinia’s cost (comparable to
coverage provided by Affinia to active executives of Affinia), for twelve
(12) months following your employment termination date; provided that if Affinia
is unable to provide such coverage to you under the terms of its medical and
dental plans for any portion of such period, Affinia may, in lieu of providing
such coverage, provide you with alternate coverage during such period that is
substantially comparable to such coverage (without giving effect to any Affinia
subsidy).

For purposes of this paragraph:

(a) “Cause” has the meaning ascribed to it in your Restricted Stock Unit
Agreement with Affinia Group Holdings Inc., as may have been and may in the
future be amended and/or restated, and regardless if it is in force or effect;
and

(b) “Good Reason” means (i) the failure of Affinia to pay or cause to be paid
your salary or bonus when due or a reduction in your salary or target bonus
percentage (other than across the board reductions of 15% or less which
similarly affect the other members of the executive



--------------------------------------------------------------------------------

 

Dave McColley

May 21, 2015

Page 2

 

 

leadership team), (ii) any substantial and sustained diminution in your
authority or responsibilities from those in place as of the date hereof or
(iii) any requirement of Affinia without your consent that you relocate your
principal place of employment more than 50 miles from Affinia’s current office
in Gastonia, NC, provided that either of the events described in items (b)(i)
and (b)(ii) above shall constitute Good Reason only if Affinia fails to cure
such event within 30 days after receipt from you of written notice of such
event, and provided further that “Good Reason” shall cease to exist for any
event on the 60th day following the later of (x) its occurrence or (y) your
knowledge thereof, unless you have given Affinia written notice thereof prior to
such date.

Non-Compete, Etc.

You are party to one or more Confidentiality, Non-Competition and Proprietary
Information Agreements. Notwithstanding anything herein that may be construed to
the contrary, including but not limited to the paragraph below, such Agreements
shall remain in full force and effect in accordance with each of its terms.

Termination of Other Related Rights

The foregoing separation package replaces and is in substitution for any other
separation packages, termination benefits and/or similar payment rights that may
be in place with you and Affinia and/or its affiliates as of the date hereof,
which other such rights are hereby terminated and of no further force and
effect. For clarity, nothing herein is intended to and nothing herein shall
affect any of your rights in or equity to Affinia, whether restricted stock
units, options, shares or otherwise, in any deferred compensation payments or in
any rights upon termination of your employment that are provided pursuant to
written policies of Affinia as generally applicable to all or similarly situated
employees, such as payment for unused vacation time or obligations for excessive
vacation time.

Please indicate your agreement with the foregoing by signing in the space
provided below.

 

Very truly yours, By:

    /s/ Keith A. Wilson, Jr.

Keith A. Wilson, Jr. Chief Executive Officer

I hereby acknowledge and agree to foregoing:

 

/s/ Dave McColley

Date: May 21, 2015



--------------------------------------------------------------------------------

LOGO [g23948logo.jpg]

June 23, 2015

Dave McColley

185 Lockerbie Lane

Mooresville, NC 28115

 

Re: Amendment to Separation Pay Agreement

Dear Dave:

On May 21, 2015, you entered into a letter agreement regarding separation pay
(the “Letter Agreement”) with Affinia Group Inc. (“Affinia”). In order to
provide more clarity on the events that would constitute Good Reason and to
clarify the Good Reason process under the Letter Agreement as well as to ensure
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the Letter Agreement is hereby amended as follows:

 

  1. The definition of “Good Reason” is hereby deleted in its entirety and
replaced with the following:

“(b) “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) the failure of Affinia to pay or cause to be paid your salary or bonus when
due or a reduction of 10% or more in your base salary or target bonus percentage
(other than across the board reductions of 15% or less which similarly affect
the other members of the executive leadership team), (ii) any substantial and
sustained diminution in your authority or responsibilities from those in place
as of the date hereof or (iii) any requirement of Affinia without your consent
that you relocate your principal place of employment more than 50 miles from
Affinia’s current office in Gastonia, NC. “Good Reason Process” means that
(a) you reasonably determine in good faith that a “Good Reason” condition has
occurred; (b) you notify Affinia in writing of the first occurrence of the Good
Reason condition within 60 days of the later of (x) the first occurrence of such
condition or (y) your knowledge of the first occurrence of such condition;
(c) with respect to clauses (i) and (ii) of the preceding sentence, you
cooperate in good faith with Affinia’s efforts, for a period not less than 30
days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) you terminate your employment within 60 days after the end of the Cure
Period or, in the case of a Good Reason condition under clause (iii) of the
preceding sentence, the date of your written notice of the existence of Good
Reason. If Affinia cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.”



--------------------------------------------------------------------------------

  2. A new section of the Letter Agreement is added following the section
entitled “Termination and Other Related Rights,” which reads follows:

“Section 409A

Anything in this letter agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
Code (“Section 409A”), Affinia determines that you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that you become entitled to under this letter agreement
on account of your separation from service would be considered deferred
compensation subject to the 20% additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the earlier of (A) six months and one day
after your separation from service or (B) your death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. To the extent that any payment or benefit described in this letter
agreement constitutes “non-qualified deferred compensation” under Section 409A,
and to the extent that such payment or benefit is payable upon your termination
of employment, then such payments or benefits shall be payable only upon your
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h). The parties intend that this
letter agreement will be administered in accordance with Section 409A. To the
extent that any provision of this letter agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that all payments hereunder comply with Section 409A. The parties agree that
this letter agreement may be amended, as reasonably requested by either party,
and as may be necessary to fully comply with Section 409A and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.”

 

  3. Except as so amended, the Letter Agreement in all other respects is hereby
confirmed.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, AFFINIA GROUP INC. By:

    /s/ Keith A. Wilson, Jr.

Name: Keith A. Wilson, Jr. Title: Chief Executive Officer

I hereby acknowledge and agree to the foregoing:

 

/s/ Dave McColley

Date: June 23, 2015 Dave McColley

Signature Page to the Amendment to the Letter Agreement